Exhibit 10.2

 

Equitable Resources, Inc.

 

 

2005 DIRECTORS’ DEFERRED COMPENSATION PLAN

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

1.1                               Purpose of Plan.

 

This Equitable Resources, Inc. 2005 Directors’ Deferred Compensation Plan (the
“2005 Plan”) hereby is created to provide an opportunity for the members of the
Board of Directors of Equitable Resources, Inc. (the “Board”) to defer payment
of all or a portion of the fees to which they are entitled as compensation for
their services as members of the Board.  The 2005 Plan also shall administer the
payment of stock units and phantom stock awarded pursuant to the 1999 Equitable
Resources, Inc. Non-Employee Directors’ Stock Incentive Plan (the “NEDSIP”).

 

ARTICLE II

 

DEFINITIONS

 

When used in this 2005 Plan and initially capitalized, the following words and
phrases shall have the meanings indicated:

 

2.1                               “Account” means the total of a Participant’s
Deferral Account and Phantom Stock Account under the 2005 Plan. 

 

2.2                               “Beneficiary” means the person or persons
designated or deemed to be designated by the Participant pursuant to Section 7.1
of the 2005 Plan to receive benefits payable under the 2005 Plan in the event of
the Participant’s death.

 

2.3                               “Change in Control” means any of the following
events:

 

(a)                                  The sale or other disposition by the
Company of all or substantially all of its assets to a single purchaser or to a
group of purchasers, other than to a corporation with respect to which,
following such sale or disposition, more than eighty percent (80%) of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding

 

1

--------------------------------------------------------------------------------


 

voting securities entitled to vote generally in the election of the Board of
Directors is then owned beneficially, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the outstanding Company common stock and the combined
voting power of the then outstanding voting securities immediately prior to such
sale or disposition in substantially the same proportion as their ownership of
the outstanding Company common stock and voting power immediately prior to such
sale or disposition.

 

(b)                                 The acquisition in one or more transactions
by any person or group, directly or indirectly, of beneficial ownership of
twenty percent (20%) or more of the outstanding shares of Company common stock
or the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of the Board; provided,
however, that any acquisition by (x) the Company or any of its subsidiaries, or
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any of its subsidiaries or (y) any person that is eligible, pursuant
to Rule 13d-1(b) under the Exchange Act (as such rule is in effect as of
February 25, 2004) to file a statement on Schedule 13G with respect to its
beneficial ownership of Company common stock and other voting securities whether
or not such person shall have filed a statement on Schedule 13G, unless such
person shall have filed a statement on Schedule 13D with respect to beneficial
ownership of fifteen percent (15%) or more of the Company’s voting securities,
shall not constitute a Change in Control;

 

(c)                                  The Company’s termination of its business
and liquidation of its assets;

 

2

--------------------------------------------------------------------------------


 

(d)                                 The reorganization, merger or consolidation
of the Company into or with another person or entity, by which reorganization,
merger or consolidation the persons who hold one hundred percent (100%) of the
voting securities of the Company prior to such reorganization, merger or
consolidation receive or continue to hold less than sixty percent (60%) of the
outstanding voting shares of the new or continuing corporation; or

 

(e)                                  If, during any two-year period, less than a
majority of the members of the Board are persons who were either (i) nominated
or recommended for election by at least two-thirds vote of the persons who were
members of the Board or Nominating Committee of the Board at the beginning of
the period, or (ii) elected by at least two-thirds vote of the persons who were
members of the Board at the beginning of the period.

 

2.4                               “Code” means the Internal Revenue Code of
1986, as amended.

 

2.5                               “Committee” means the Compensation Committee
of the Board.

 

2.6                               “Company” means Equitable Resources, Inc. and
any successor thereto.

 

2.7                               “Deferral Account” means the recordkeeping
account established on the books and records of the Company to record a
Participant’s deferral amounts under Section 5.1 of the 2005 Plan, plus or minus
any investment gain or loss allocable thereto under Section 5.4 of the 2005
Plan.

 

2.8                               “Directors’ Fees” means the fees that are paid
by the Company to members of the Board as compensation for services performed by
them as members of the Board.

 

2.9                               “Enrollment Form” means the agreement to
participate and related elections filed by a Participant pursuant to Section 5.1
of the 2005 Plan, in the form prescribed by the Committee,

 

3

--------------------------------------------------------------------------------


 

directing the Company to reduce the amount of Directors’ Fees otherwise
currently payable to the Participant and credit such amount to the Participant’s
Deferral Account hereunder.

 

2.10                        “Hardship Withdrawal” shall have the meaning set
forth in Section 6.3 of the 2005 Plan.

 

2.11                        “Investment Options” means the investment options
described in Exhibit A to the 2005 Plan into which a Participant may direct all
or part of his or her Deferral Account.

 

2.12                        “Investment Return Rate” means:

 

(a)                                  In the case of an Investment Option named
in Exhibit A of a fixed income nature, the interest deemed to be credited as
determined in accordance with the procedures applicable to the same investment
option provided under the Equitable Resources, Inc. Employee Savings Plan,
originally adopted September 1, 1985, as amended (“Equitable 401(k) Plan”);

 

(b)                                 In the case of a Investment Option named in
Exhibit A of an equity investment nature, the increase or decrease in deemed
value and any dividends deemed to be credited as determined in accordance with
the procedures applicable to the same investment option provided under the
Equitable 401(k) Plan; or

 

(c)                                  In the case of the Equitable Resources
Common Stock Fund, the increase or decrease in the deemed value, and the
reinvestment in the Equitable Resources Common Stock Fund of any dividends
deemed to be credited, as determined in accordance with the procedures
applicable to investments in the Equitable Resources Common Stock Fund under the
Equitable 401(k) Plan.

 

4

--------------------------------------------------------------------------------


 

2.13                        “Irrevocable Trust” means a grantor trust that may
be established prior to the occurrence of a Change in Control of the Company to
assist the Company in fulfilling its obligations under this 2005 Plan but which
shall be established by the Company in the event of a Change in Control of the
Company.  All amounts held in such Irrevocable Trust shall remain subject to the
claims of the general creditors of the Company and Participants in this 2005
Plan shall have no greater rights to any amounts held in any such Irrevocable
Trust than any other unsecured general creditor of the Company.

 

2.14                        “Participant” means any non-employee member of the
Board (i) who receives an award of Phantom Stock under the NEDSIP and/or (ii)
who elects to participate in the 2005 Plan for purposes of deferring his or her
Directors’ Fees by filing an Enrollment Form with the Committee pursuant to
Section 5.1 of the 2005 Plan.

 

2.15                        “Phantom Stock” means those shares of the common
stock or stock units of the Company:

 

(i)                                     awarded pursuant to the NEDSIP, and

 

(ii)                                  which will be distributed to eligible 2005
Plan Participants in the form elected by the 2005 Plan Participant and on the
date specified in the Phantom Stock Agreement referred to in Section 2.17 of the
2005 Plan, which date is deemed to be incorporated by reference herein.

 

2.16                        “Phantom Stock Account” means the recordkeeping
account established on the books and records of the Company to record the number
of shares of Phantom Stock allocated to a Participant under the 2005 Plan.

 

2.17                        “Phantom Stock Agreement” means any agreements
and/or terms of award of Phantom Stock under the NEDSIP pursuant to which
Phantom Stock is or may be payable.

 

5

--------------------------------------------------------------------------------


 

2.18                        “2005 Plan” means this Equitable Resources, Inc.
2005 Directors’ Deferred Compensation Plan, as amended from time to time.

 

2.19                        “Plan Year” means the twelve-month period commencing
January 1, 2005 and ending on December 31, 2005.

 

2.20                        “Valuation Date” means the last day of each calendar
quarter and any other date determined by the Committee or specified herein.

 

ARTICLE III

 

ELIGIBILITY AND PARTICIPATION

 

3.1                               Eligibility for Phantom Stock Account.

 

Eligibility to participate in the 2005 Plan for purposes of the Phantom Stock
Account under Article IV of the 2005 Plan is limited to those non-employee
members of the Board who receive Phantom Stock pursuant to the terms of the
NEDSIP.  An eligible Board member shall commence participation in the 2005 Plan
for purposes of the Phantom Stock Account on the date on which an award of
Phantom Stock is made pursuant to the terms of the NEDSIP.

 

3.2                               Eligibility for Deferral Account.

 

Eligibility to participate in the 2005 Plan for purposes of deferring Directors’
Fees under Section 5.1 of the 2005 Plan is limited to non-employee members of
the Board.  An eligible Board member shall commence participation in the 2005
Plan for purposes of deferring Directors’ Fees as of the first day of the Plan
Year following the receipt of his or her Enrollment Form by the Committee in the
preceding calendar year or within 30 days of becoming a Participant if such date
occurs after the commencement of the Plan Year.

 

6

--------------------------------------------------------------------------------


 

3.3                               Ineligible Participant.

 

Notwithstanding any other provisions of this 2005 Plan to the contrary, if the
Committee determines that the participation in the 2005 Plan by any Board member
will jeopardize the status of the 2005 Plan as exempt from the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), or regulations
thereunder, the Committee may, in its sole discretion, determine that such
Participant shall cease to be eligible to participate in the 2005 Plan.

 

ARTICLE IV

 

PHANTOM STOCK ACCOUNT

 

4.1                               Phantom Stock Award.

 

As of the date of any Phantom Stock award pursuant to the terms of the NEDSIP,
the Phantom Stock Account of a Participant eligible for such award shall be
credited with the number of Phantom Stock units as specified in such award.  The
Company shall not be required to contribute any shares or other property to the
Irrevocable Trust for such awards.

 

4.2                               Valuation of Phantom Stock Account; Deemed
Reinvestment of Dividends

 

As of each Valuation Date, the value of a Participant’s Phantom Stock Account
shall equal (i) the value of the number of shares of Phantom Stock credited to
such account as of the last Valuation Date, plus (ii) the value of the number of
shares of Phantom Stock deemed to have been credited to such account as a result
of the deemed reinvestment of any dividends deemed to have been paid on such
Phantom Stock since the last Valuation Date.  Any dividends paid on the common
stock of the Company shall be deemed to be paid on the Phantom Stock under the
2005 Plan in an equal amount; provided, however, that to the extent they are
paid in a form other than additional shares of the common stock of the Company,
they shall be deemed to be immediately reinvested in such number of shares of
the common stock of the Company as are represented by

 

7

--------------------------------------------------------------------------------


 

the aggregate amount of the dividends divided by the value of one share of the
common stock of the Company on the date the dividend is paid.

 

For purposes of this 2005 Plan, the “value” of a share of Phantom Stock shall be
deemed to equal the closing price of a share of Company common stock as listed
on the New York Stock Exchange (“NYSE”) on any date of reference.  In the event
that the date of reference is a date on which the NYSE is not open for business,
the value of a share of Phantom Stock shall equal the average of the closing
prices on the dates immediately preceding and following the date of reference
during which the NYSE was open for business.  Notwithstanding anything in this
2005 Plan to the contrary, the Company may adopt alternate procedures for
determining the value of Phantom Stock in the event Company common stock ceases
to be traded on the NYSE or to reflect the occurrence of a Conversion Event
described in Section 4.3.

 

For purposes of determining the value of the Phantom Stock credited to a
Participant’s Phantom Stock Account as of any time of reference, each share of
Phantom Stock shall be deemed equivalent in value to one share of the
outstanding shares of common stock of the Company.  For purposes of valuing a
Participant’s Phantom Stock Account upon the termination of his or her
membership on the Board, the Valuation Date shall be the business day coincident
with or immediately preceding the termination of the Participant’s Board
membership.

 

4.3                               Adjustment and Substitution of Phantom Stock

 

In the event of:  (a) a stock split (or reverse stock split) with respect to the
common stock of the Company; (b) the conversion of the common stock of the
Company into another form of security or debt instrument of the Company; (c) the
reorganization, merger or consolidation of the Company into or with another
person or entity; or (d) any other action which would alter the number of,
and/or shareholder rights of, holders of outstanding shares of the common stock
of the Company (collectively, a “Conversion Event”), then, notwithstanding the
fact that 2005 Plan Participants have no rights to the shares of Company common
stock represented by their

 

8

--------------------------------------------------------------------------------


 

Phantom Stock Account nor to the shares of such Company common stock which may
be contributed by the Company to the Irrevocable Trust, the number of shares of
Phantom Stock then allocated to a Participant’s Phantom Stock Account shall be
deemed to be converted, to the extent possible, to reflect any such Conversion
Event to the same extent as the shares of holders of outstanding shares of
Company common stock would have been converted upon the occurrence of the
Conversion Event.  On and after any such Conversion Event, this 2005 Plan shall
be applied, mutatis mutandis, as if the Participant’s Phantom Stock Account was
comprised of the cash, securities, notes or other instruments into which the
outstanding shares of Company common stock was converted.  Following the
occurrence of a Conversion Event, the Board is authorized to amend the 2005 Plan
as it, in its sole discretion, determines to be necessary or appropriate to
address any administrative or operational details presented by the Conversion
Event which are not addressed in the 2005 Plan.

 

4.4                               Shareholder Rights.

 

Except as specifically provided herein, an award of Phantom Stock under the 2005
Plan shall not entitle a Participant to voting rights or any other rights of a
shareholder of the Company.

 

4.5                               Statement of Phantom Stock Account.

 

As soon as administratively feasible following the last day of each calendar
quarter, the Committee shall provide to each eligible Participant a statement of
the value of his or her Phantom Stock Account as of the most recent Valuation
Date.

 

9

--------------------------------------------------------------------------------


 

ARTICLE V

 

DEFERRAL ACCOUNT

 

5.1                               Deferral of Directors’ Fees.

 

Any non-employee member of the Board may elect to defer a specified percentage
of his or her Directors’ Fees under the 2005 Plan by submitting to the Committee
a written Enrollment Form.  Such election shall be effective with respect to
Directors’ Fees paid for services performed by such Participant beginning the
first day of the Plan Year following the receipt by the Committee of the
Participant’s Enrollment Form in the preceding calendar year and shall remain in
effect for the Plan Year.  A Participant may not withdraw his or her Enrollment
Form during the Plan Year.

 

5.2                               Investment Direction.

 

A Participant may direct that amounts deferred pursuant to his or her Enrollment
Form be deemed to be invested in one or more of the Investment Options listed in
Exhibit A to the 2005 Plan (a “New Money Election”) and credited with shares or
units in each such Investment Option in the same manner as equivalent
contributions would be invested under the same Investment Options available
under the Equitable 401(k) Plan.  Except as otherwise provided with respect to
directions to invest in the Equitable Resources Common Stock Fund (“Company
Stock Fund”), a Participant may direct that amounts previously credited to his
or her Deferral Account and deemed invested in the available Investment Options
be transferred between and among the then available Investment Options (a
“Reallocation Election”).

 

Special rules apply to directions to invest in the Company Stock Fund.  No
restrictions are placed on New Money Elections.  Accordingly, a Participant may
make a New Money Election to invest in the Company Stock Fund or to cease future
investments in such Fund in the same manner as any other Investment Option. 
Reallocation Elections, however, may not direct that

 

10

--------------------------------------------------------------------------------


 

amounts previously credited to a Participant’s Deferral Account and which were
directed to be invested in the Company Stock Fund be transferred out of such
Fund and into another Investment Option.

 

Reallocation Elections into the Company Stock Fund are permitted.  Accordingly,
no restrictions apply to Reallocation Elections directing that amounts
previously credited to a Participant’s Deferral Account and which were directed
to be invested in an Investment Option other than the Company Stock Fund be
transferred out of such other Investment Option and into the Company Stock Fund.

 

Except as otherwise provided with respect to the Company common stock,
regardless of whether the investment direction is a New Money Election or a
Reallocation Election, a Participant’s Deferral Account shall only be deemed to
be invested in such Investment Options for purposes of crediting investment gain
or loss under Section 5.4 of the 2005 Plan and the Company shall not be required
to actually invest, on behalf of any Participant, in any Investment Option
listed on Exhibit A to the 2005 Plan.  Notwithstanding the preceding sentence,
the Company may, but shall not be required to, elect to make contributions to an
Irrevocable Trust in an amount equal to the amounts deferred by Participants and
actually invest such contributions in the Investment Options elected by a
particular Participant; provided, however, that the Company shall contribute
shares of Company common stock to the Irrevocable Trust in an amount equal to
the aggregate number of shares of Company common stock represented by
Participant investment directions to the Company Stock Fund.  Any such
contributions to an Irrevocable Trust and related investments shall be solely to
assist the Company in satisfying its obligations under this 2005 Plan and no
Participant shall have any right, title or interest whatsoever in any such
contributions or investments.

 

All investment elections shall be made by written notice to the Committee in
accordance with uniform procedures established by the Committee; provided,
however, that investment directions

 

11

--------------------------------------------------------------------------------


 

to an Investment Option must be in multiples of whole percents (1%) or whole
dollars ($1.00).  Any such investment election shall be effective as of the
Valuation Date immediately following the date on which the written notice is
received and shall remain in effect until changed by the Participant.  In the
event that a Participant fails to direct the investment of his or her account,
the Committee shall direct such Participant’s Deferral Account to an Investment
Option named in Exhibit A of a fixed income nature.

 

5.3                               No Right to Investment Options.

 

Notwithstanding anything in the 2005 Plan to the contrary, the Investment
Options offered under the 2005 Plan may be changed or eliminated at any time in
the sole discretion of the Benefits Investment Committee of the Company.  Prior
to the change or elimination of any Investment Option under the 2005 Plan, the
Committee shall provide written notice to each Participant with respect to whom
a Deferral Account is maintained under the 2005 Plan and any Participant who has
directed any part of his or her Deferral Account to such Investment Option shall
be permitted to redirect such portion of his or her Deferral Account to another
Investment Option offered under the 2005 Plan.

 

5.4                               Crediting of Investment Return.

 

Each Participant’s Deferral Account shall be credited with deemed investment
gain or loss at the Investment Return Rate as of each Valuation Date, based on
the average daily balance of the Participant’s Deferral Account since the
immediately preceding Valuation Date, but after such Deferral Account has been
adjusted for any contributions or distributions to be credited or deducted for
such period.  Until a Participant or his or her Beneficiary receives his or her
entire Deferral Account, the unpaid balance thereof shall be credited with
investment gain or loss at the Investment Return Rate, as provided in this
Section 5.4 of the 2005 Plan.

 

12

--------------------------------------------------------------------------------


 

5.5                               Valuation of Deferral Account.

 

As of each Valuation Date, a Participant’s Deferral Account shall equal (i) the
balance of the Participant’s Deferral Account as of the immediately preceding
Valuation Date, plus (ii) the Participant’s deferred Directors’ Fees since the
immediately preceding Valuation Date, plus or minus (iii) investment gain or
loss credited as of such Valuation Date pursuant to Section 5.4 of the 2005
Plan, and minus (iv) the aggregate amount of distributions, if any, made from
such Deferral Account since the immediately preceding Valuation Date.  For
purposes of valuing a Participant’s Deferral Account upon the termination of the
Participant’s membership on the Board, the Valuation Date shall be the business
day coinciding with or immediately preceding the date of the termination of the
Participant’s Board membership.

 

5.6                               Statement of Deferral Account.

 

As soon as administratively feasible following the last day of each calendar
quarter, the Committee shall provide to each Participant a statement of the
value of his or her Deferral Account as of the most recent Valuation Date.

 

ARTICLE VI

 

PAYMENT OF BENEFITS

 

6.1                               Payment of Phantom Stock Account.

 

As soon as administratively feasible following the date provided for payment
pursuant to the terms of a Phantom Stock Agreement described in Section 2.17 of
the 2005 Plan, which date is deemed to be incorporated by reference herein, and,
if and to the extent permitted under Section 409A of the Code and the
regulations thereunder, in accordance with the election provided in Section 6.4,
the Company shall pay or distribute to the Participant or, in the event of the
Participant’s death, to his Beneficiary, either an amount equal to the value of
the Participant’s

 

13

--------------------------------------------------------------------------------


 

Phantom Stock Account then payable, or the number of shares of Company common
stock then payable, whichever form is elected by the Participant, based on
awards credited to the Participant’s Phantom Stock Account pursuant to
Section 4.1 of the 2005 Plan, as determined in accordance with Article IV of the
2005 Plan, less any income tax withholding required under applicable law.

 

6.2                               Payment of Deferral Account.

 

Subject to the last sentence of this Section 6.2, as soon as administratively
feasible following a Participant’s termination of membership on the Board and in
accordance with the election provided in Section 6.4 of the 2005 Plan, and
without regard to whether the Participant is entitled to payment of his or her
Phantom Stock Account, the Company shall pay to the Participant or, in the event
of the Participant’s death, to his Beneficiary, an amount equal to the value of
the Participant’s Deferral Account, as determined in accordance with Article V
of the 2005 Plan, less any income tax withholding required under applicable
law.  Except as otherwise provided in the following sentence, such payment shall
be made in cash in the form elected by the Participant pursuant to Section 6.4
of the 2005 Plan.  Notwithstanding the preceding sentence, to the extent the
Participant had directed that any portion of his Deferral Account be invested in
the Company Stock Fund, the Company shall distribute such portion in such number
of shares of Equitable Resources Common Stock as would be represented by an
equal amount invested in the Company Stock Fund under the Company 401(k) Plan.

 

6.3                               Hardship Withdrawal from Deferral Account.

 

In the event that the Committee, in its sole discretion, determines upon the
written request of a Participant in accordance with uniform procedures
established from time to time by the Committee, that the Participant has
suffered an unforeseeable emergency, the Company may pay to the Participant in a
lump sum as soon as administratively feasible following such determination, an
amount necessary to meet the emergency, but not exceeding the aggregate

 

14

--------------------------------------------------------------------------------


 

balance of such Participant’s Deferral Account as of the date of such payment (a
“Hardship Withdrawal”).  Any such Hardship Withdrawal shall be subject to any
income tax withholding required under applicable law.  The Participant shall
provide to the Committee such evidence as the Committee may require to
demonstrate that such emergency exists and financial hardship would occur if the
withdrawal were not permitted.

 

For purposes of this Section 6.3, an “unforeseeable emergency” shall mean a
severe financial hardship to the Participant or Beneficiary resulting from a
sudden and unexpected illness or hardship to the Participant or Beneficiary, the
Participant’s or Beneficiary’s spouse, or the Participant’s or Beneficiary’s
dependent (as defined in Section 152(a) of the Code), loss of the Participant’s
or Beneficiary’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant or Beneficiary.  The amount of a Hardship Withdrawal may not
exceed the amount the Committee reasonably determines to be necessary to meet
such emergency needs (including taxes incurred by reason of a taxable
distribution).

 

The form of payment of the Hardship Withdrawal shall be a lump sum cash
payment.  For purposes of reducing a Participant’s Deferral Account and
adjusting the balances in the various Investment Options in which such reduced
Deferral Account is deemed to be invested to reflect such Hardship Withdrawal,
amounts represented by such Hardship Withdrawal shall be deemed to have been
withdrawn first, on a pro rata basis, from that portion of his Deferral Account
deemed to be invested in Investment Options other than the Equitable Common
Stock Fund (the “Non Stock Investments”) and, second, to the extent the Hardship
Withdrawal cannot be fully satisfied by a deemed withdrawal of the Non Stock
Investments, from the portion deemed invested in the Company Stock Fund.

 

Notwithstanding the preceding, to the extent the Participant had directed that
any portion of his Deferral Account be invested in the Company Stock Fund, the
Company shall distribute such

 

15

--------------------------------------------------------------------------------


 

portion in such number of shares of Equitable Resources Common Stock based on
the value at the date of distribution.

 

6.4                               Form of Payment.

 

(a)                                  In General.  A Participant may elect to
receive that portion of his or her Account payable hereunder in one of the
following forms:

 

(i)                                     Annual payments of a fixed amount which
shall amortize the value of the Account over a period of five, ten, or fifteen
years (together, in the case of each annual payment, with interest and dividends
credited thereto after the payment commencement date pursuant to Section 5.4 of
the 2005 Plan); or

 

(ii)                                  A lump sum.

 

Such an election must be made in writing in accordance with uniform procedures
established by the Committee at the time of filing the Enrollment Form with
respect to the Plan Year.  In the event a Participant fails to make a
distribution election within the time period prescribed, his or her Account
shall be distributed in the form of a lump sum.  Payment of the Deferral Account
may not commence earlier than (i) separation from service, (ii) disability or
(iii) death.

 

(b)                                 Distribution of Company Common Stock.  In
the event the Company is required to distribute some or all of a Participant’s
Account in shares of Equitable Resources Common Stock in accordance with 2005
Plan Sections 6.1 and/or 6.2, the aggregate amount of such shares shall be
distributed in the same manner as the Participant elected in subsection (a).  To
the extent the Participant elected an installment form of payment, the number of
shares of Equitable Common Stock to be distributed in each installment shall be
determined by multiplying (i) the aggregate number of shares of Equitable
Resources Common Stock deemed credited to the Participant’s Account as of the
installment payment date by (ii) a fraction, the numerator of which is one and

 

16

--------------------------------------------------------------------------------


 

the denominator of which is the number of unpaid installments, and by rounding
the resulting number down to the next whole number.

 

6.5                               Payments to Beneficiaries.

 

In the event of a Participant’s death prior to the Participant’s termination of
membership on the Board, the Participant’s Beneficiary shall receive payment of
the Phantom Stock Account (if any) in the form provided in the Phantom Stock
Agreement and/or Participant’s Deferral Account as soon as administratively
feasible following the Participant’s death in the form elected by the
Participant pursuant to Section 6.4 of the 2005 Plan, less any income tax
withholding required under applicable law.  If no such election was made by the
Participant, the Participant’s Beneficiary shall receive payment of the
Participant’s Account in the form of a lump sum.  In the event of the
Participant’s death after commencement of installment payments under the 2005
Plan, but prior to receipt of his or her entire Account, the Participant’s
Beneficiary shall receive the remaining installment payments at such times as
such installments would have been paid to the Participant until the
Participant’s entire Account is paid.

 

6.6                               Limited Account Size; Lump Sum Payment.

 

In the event that the value of a Participant’s Account is less than $10,000 as
of the Valuation Date immediately preceding the commencement of payment to the
Participant under the 2005 Plan (or such other amount permitted by law to be
distributed), or the balance of the Participant’s Account payable to any
Beneficiary is less than $10,000 as of the Valuation Date immediately preceding
the commencement of payment to the Participant’s Beneficiary under the 2005 Plan
(or such other amount permitted by law to be distributed), the Committee may
inform the Company and the Company, in its discretion, may choose to pay the
benefit in the form of a lump sum, notwithstanding any provision of the 2005
Plan or an election of a Participant under Section 6.4 of the 2005 Plan to the
contrary.

 

17

--------------------------------------------------------------------------------


 

6.7                               Limitation on Distributions.

 

In the case of a change in ownership or effective control of the Company, as
defined in Section 409A of the Code or the regulations thereunder, no
distributions may be made earlier than the date permitted under Section 409A of
the Code and the regulations thereunder to any Participant who is subject to
such requirements.

 

ARTICLE VII

 

BENEFICIARY DESIGNATION

 

7.1                               Beneficiary Designation.

 

Each Participant shall have the sole right, at any time, to designate any person
or persons as his or her Beneficiary to whom payment may be made of any amounts
which may become payable in the event of his or her death prior to the complete
distribution to the Participant of his or her Account.  Any Beneficiary
designation shall be made in writing in accordance with uniform procedures
established by the Committee.  A Participant’s most recent Beneficiary
designation shall supersede all prior Beneficiary designations.  In the event a
Participant does not designate a Beneficiary under the 2005 Plan, any payments
due under the 2005 Plan shall be made first to the Participant’s spouse; if no
spouse, then in equal amounts to the Participant’s children; if no children,
then to the Participant’s estate.

 

ARTICLE VIII

 

ADMINISTRATION

 

8.1                               Committee.

 

The Committee shall have sole discretion to:  (i) designate non-employee
directors eligible to participate in the 2005 Plan; (ii) interpret the
provisions of the 2005 Plan; (iii) supervise the

 

18

--------------------------------------------------------------------------------


 

administration and operation of the 2005 Plan; and (iv) adopt rules and
procedures governing the 2005 Plan.

 

8.2                               Investments.

 

The Benefits Investment Committee of the Company shall have the sole discretion
to choose the Investment Options available under the 2005 Plan and to change or
eliminate such Investment Options, from time to time, as it deems appropriate.

 

8.3                               Agents.

 

The Committee may delegate its administrative duties under the 2005 Plan to one
or more individuals, who may or may not be employees of the Company.

 

8.4                               Binding Effect of Decisions.

 

Any decision or action of the Committee with respect to any question arising out
of or in connection with the eligibility, participation, administration,
interpretation, and application of the 2005 Plan shall be final and binding upon
all persons having any interest in the 2005 Plan.

 

8.5                               Indemnification of Committees.

 

The Company shall indemnify and hold harmless the members of the Committee and
the Benefits Investment Committee and their duly appointed agents under
Section 8.3 against any and all claims, losses, damages, expenses, or
liabilities arising from any action or failure to act with respect to the 2005
Plan, except in the case of gross negligence or willful misconduct by any such
member or agent of the Committee or Benefits Investment Committee.

 

19

--------------------------------------------------------------------------------


 

ARTICLE IX

 

AMENDMENT AND TERMINATION OF PLAN

 

9.1                               Amendment.

 

The Company (or its delegate) may at any time, or from time to time, modify or
amend any or all of the provisions of the 2005 Plan.  Where the action is to be
taken by the Company, it shall be accomplished by written action of the Board at
a meeting duly called at which a quorum is present and acting throughout.  Where
the action is to be taken by a delegate of the Company, it shall be accomplished
pursuant to any procedures established in the instrument delegating the
authority.  Regardless of whether the action is taken by the Company or its
delegate, no such modification or amendment shall have the effect of reducing
the value of any Participant’s Account under the 2005 Plan as it existed as of
the day before the effective date of such modification or amendment, without
such Participant’s prior written consent.  Written notice of any modification or
amendment to the 2005 Plan shall be provided to each Participant under the 2005
Plan.

 

9.2                               Termination.

 

The Company, in its sole discretion, may terminate this 2005 Plan at any time
and for any reason whatsoever by written action of the Board at a meeting duly
called at which a quorum is present and acting throughout; provided that such
termination shall not have the effect of reducing the value of any Participant’s
Account under the 2005 Plan as it existed on the day before the effective date
of the termination of the 2005 Plan without such Participant’s prior written
consent.  The Valuation Date for purposes of determining the value of
Participants’ Accounts upon termination of the 2005 Plan shall be the date prior
to the date of the termination of the 2005 Plan.

 

20

--------------------------------------------------------------------------------


 

ARTICLE X

 

MISCELLANEOUS

 

10.1                        Funding.

 

The Company’s obligation to pay benefits under the 2005 Plan shall be merely an
unfunded and unsecured promise of the Company to pay money in the future. 
Except as otherwise provided in Section 5.2, prior to the occurrence of a Change
in Control, the Company, in its sole discretion, may elect to make contributions
to an Irrevocable Trust to assist the Company in satisfying all or any portion
of its obligations under the 2005 Plan.  Regardless of whether the Company
elects to or otherwise contributes to an Irrevocable Trust, 2005 Plan
Participants, their Beneficiaries, and their heirs, successors and assigns,
shall have no secured interest or right, title or claim in any property or
assets of the Company.

 

Notwithstanding the foregoing, upon the occurrence of an event resulting in a
Change in Control, the Company shall make a contribution to an Irrevocable Trust
in an amount which, when added to the then value of any amounts previously
contributed to an Irrevocable Trust to assist the Company in satisfying all or
any portion of its obligations under the 2005 Plan, shall be sufficient to bring
the total value of assets held in the Irrevocable Trust to an amount not less
than the total value of all Participants’ Accounts under the 2005 Plan as of the
Valuation Date immediately preceding the Change in Control; provided that any
such funds contributed to an Irrevocable Trust pursuant to this Section 10.1
shall remain subject to the claims of the Company’s general creditors and
provided, further, that such contribution shall reflect any Conversion Event
described in Section 4.3.  Upon the occurrence of the Change in Control of the
Company, all deferrals to the 2005 Plan shall cease, any adjustments required by
Section 4.3 shall be made and the Company shall provide to the trustee of the
Irrevocable Trust all 2005 Plan records and other information necessary for the
trustee to make payments to Participants under the 2005 Plan in accordance with
the terms of the 2005 Plan.

 

21

--------------------------------------------------------------------------------


 

10.2                        Nonassignability.

 

No right or interest of a Participant or Beneficiary under the 2005 Plan may be
assigned, transferred, or subjected to alienation, anticipation, sale, pledge,
encumbrance or other legal process or in any manner be liable for or subject to
the debts or liabilities of any such Participant or Beneficiary, or any other
person.

 

10.3                        Legal Fees and Expenses.

 

It is the intent of the Company that no Participant be required to incur the
expenses associated with the enforcement of his or her rights under this 2005
Plan by litigation or other legal action because the cost and expense thereof
would substantially detract from the benefits intended to be extended to the
Participant hereunder.  Accordingly, if after a Change in Control it should
appear that the Company has failed to comply with any of its obligations under
this 2005 Plan, or in the event that the Company or any other person takes any
action to declare this 2005 Plan void or unenforceable, or institutes any
litigation designed to deny, or to recover from, the Participant the benefits
intended to be provided to such Participant hereunder, the Company irrevocably
authorizes such Participant to retain counsel of his or her choice, at the
expense of the Company as hereafter provided, to represent such Participant in
connection with the initiation or defense of any litigation or other legal
action, whether by or against the Company or any director, officer, stockholder
or other person affiliated with the Company in any jurisdiction.  The Company
shall pay and be solely responsible for any and all attorneys’ and related fees
and expenses incurred by such Participant as a result of the Company’s failure
to perform under this 2005 Plan or any provision thereof; or as a result of the
Company or any person contesting the validity or enforceability of this 2005
Plan or any provision thereof.

 

22

--------------------------------------------------------------------------------


 

10.4                        No Acceleration of Benefits.

 

Notwithstanding anything to the contrary herein, there shall be no acceleration
of the time or schedule of any payments under the 2005 Plan, except as may be
provided in regulations under Section 409(A) of the Code.

 

10.5                        Captions.

 

The captions contained herein are for convenience only and shall not control or
affect the meaning or construction hereof.

 

10.6                        Governing Law.

 

The provisions of the 2005 Plan shall be construed and interpreted according to
the laws of the Commonwealth of Pennsylvania.

 

10.7                        Successors.

 

The provisions of the 2005 Plan shall bind and inure to the benefit of the
Company, its affiliates, and their respective successors and assigns.  The term
successors as used herein shall include any corporate or other business entity
which shall, whether by merger, consolidation, purchase or otherwise, acquire
all or substantially all of the business and assets of the Company or a
participating affiliate and successors of any such corporation or other business
entity.

 

10.8                        No Right to Continued Service.

 

Nothing contained herein shall be construed to confer upon any Participant the
right to continue to serve as a member of the Board or in any other capacity.

 

23

--------------------------------------------------------------------------------

 